Exhibit 10.03

[Beyer Employment Agreement]

This agreement (the “Employment Agreement”) completely supersedes and replaces
that certain employment agreement by and between you and Intersil dated May 10,
2002 (the “Prior Agreement”), effective as of January 1, 2006 (the “Effective
Date”).

1. Positions; Term.

(a) You will continue to be employed by Intersil as its President and Chief
Executive Officer until December 31, 2008, unless sooner terminated in
accordance with Section 7 hereof (the “Initial Term”). The Initial Term will be
automatically extended for successive one year periods beginning January 1, 2009
unless either party gives six (6) months prior written notice of non-renewal to
the other party, or unless your employment is otherwise terminated (the Initial
Term and any such extensions being your “Term of Employment”).

(b) During the Term of Employment, you will have overall responsibility for the
management of Intersil and will report directly to the Board of Directors of
Intersil (the “Board”). During your Term of Employment, you will also be
nominated for election to the Board. You will be expected to devote your full
working time and attention to the business of Intersil and its subsidiaries, and
you will not render services to any other business without the prior approval of
the Board or, directly or indirectly, engage or participate in any business that
is competitive in any manner with the business of Intersil or its subsidiaries.
You will also be expected to comply with and be bound by Intersil’s operating
policies, procedures and practices that are from time to time in effect during
your Term of Employment. Your principal location of employment will be at
Intersil’s offices in Milpitas, California. Notwithstanding the foregoing, if
you and Intersil mutually agree to change or reduce your duties, including,
without limitation any change due to the hiring of a President to assume some of
your duties, you and Intersil agree to negotiate a new agreement with Intersil.

2. Base Salary. During the Term of Employment, your initial base salary will be
$550,000 per year, payable in accordance with Intersil’s normal payroll
practices with such payroll deductions and withholdings as are required by law.
During your Term of Employment, your base salary will be reviewed on an annual
basis by the Compensation Committee of the Board and may be increased from time
to time, in the sole discretion of the Board, but in no event shall your base
salary be reduced below the initial salary amount set forth herein. Your base
salary as adjusted shall be referred to herein as your “Base Salary.”

3. Bonus. You will be eligible to receive a target annual bonus of up to
$600,000, to be determined on an annual basis by and at the sole discretion of
the Board (the “Target Bonus”).

4. Equity Compensation.

(a) Stock Options. Pursuant to a separate award agreement, and subject to the
terms of Intersil’s 1999 Equity Compensation Plan, as amended and restated
May 1, 2005 (the “Stock Plan”) except as specifically provided hereunder, the
Compensation Committee of the Board shall grant you on the first business day
following April 1, 2006 (the “Initial Grant Date”) an option to purchase 62,500
shares of the Class A Common Stock of Intersil (“Common Stock”) at an exercise
price equal to the closing price of the Common Stock as quoted on the NASDAQ on
the Initial Grant Date and you will be granted options to purchase 62,500 shares
of Common Stock on the first business day following July 1, 2006, October 1,
2006 and January 1, 2007, at an exercise price equal to the closing price on the
applicable



--------------------------------------------------------------------------------

grant date (collectively, the options granted hereunder are referred to as the
“New Options”). The New Options shall vest over a three year period as follows:
one-third of all of the New Options (regardless of the date granted) will vest
on the first anniversary of the Initial Grant Date, the remaining portion of the
New Options shall vest in equal quarterly installments over the next eight
calendar quarters.

(b) Performance Shares. Pursuant to a separate award, and subject to the terms
of the Stock Plan and the applicable award agreement thereunder, you will be
granted 100,000 performance-based deferred stock units (“DSUs”) (the
“Performance Shares”) on January 1, 2006 (the “Grant Date”). The number of
Performance Shares ultimately earned shall be determined at the conclusion of a
three-year performance period based upon Intersil’s revenue growth and
Intersil’s growth operating income, with such performance goals to be determined
by the Compensation Committee of the Board; provided, however, if Intersil
outperforms members of its peer group as determined by the Compensation
Committee, you will be eligible to receive up to 200% of the total number of
Performance Shares initially granted on the Grant Date on the third anniversary
of the Grant Date; and, provided, further, that you have not had a Voluntary
Termination or been Terminated for Cause. Provided that the Term of Employment
has not expired, you will be eligible to receive another grant of
performance-based DSUs in 2007.

5. Other Benefits. You will be eligible for the normal vacation, health
insurance, 401(k), employee stock purchase plan, financial planning, executive
physical and other benefits offered to all Intersil senior executives of similar
rank and status.

6. Employment and Termination. Your Term of Employment may be terminated by you
or by Intersil at any time for any reason as follows:

(a) You may terminate your employment upon written notice to the Board at any
time in your discretion without reason (“Voluntary Termination”); provided that
you give Intersil 60 days written notice. The Board in its sole discretion may
waive the 60-day notice provision and in such event your Voluntary Termination
shall be effective on an earlier date determined by the Board.

(b) During the Term of Employment, you may terminate your employment upon
written notice to the Board at any time in your discretion because of (i) any
material and substantial diminution of your duties and authorities (other than a
diminution agreed to by you, including under Section 1(b)), (ii) a demotion from
the office of Chief Executive Officer and/or President (other than a change in
office or title agreed to by you, including under Section 1(b)), (iii) removal
from your position as a Director of Intersil (other than for a reason that would
constitute a Termination for Cause as set forth below), or (iv) any failure by
Intersil to comply with the terms of this Employment Agreement, which failure is
not cured within 30 days from the date you send written notice to Intersil of
such non-compliance (“Involuntary Termination”).

(c) Intersil may terminate your employment upon written notice to you at any
time following a determination by the Board that there is “Cause” for such
termination (“Termination for Cause”). “Cause” means (i) your conviction of a
felony which constitutes a crime involving moral turpitude and results in
material harm to Intersil or any of its affiliates; (ii) a judicial
determination that you have

 

2



--------------------------------------------------------------------------------

committed fraud, misappropriation or embezzlement against Intersil or any
affiliate thereof; or (iii) your willful or gross and repeated misconduct in the
performance of your duties in each instance so as to cause material harm to
Intersil or any of its affiliates; which is not cured within 30 days from the
date Intersil sends you written notice of such willful or gross and repeated
misconduct.

(d) Intersil may terminate your employment upon written notice to you at any
time in the sole discretion of the Board without a determination that there is
Cause for such termination (“Termination without Cause”); and

(e) Your employment will automatically terminate upon your death or upon your
disability as determined by the Board (“Termination for Death or Disability”);
provided that “disability” shall mean your complete inability to perform your
job responsibilities for a period of 180 consecutive days or 180 days in the
aggregate in any 12 month period.

In no event shall the expiration of the Term of Employment (giving effect to any
extensions thereof), by virtue of either party’s having given notice of
non-renewal pursuant to Section 1(a) hereof, constitute Termination without
Cause, an Involuntary Termination or Termination for Death or Disability;
provided, however, that in the event Intersil gives you written notice of its
intention not to renew the Term of Employment and you remain employed with
Intersil through the expiration of the Term of Employment, upon the expiration
of the Term of Employment (x) your unvested options and deferred stock units
(“DSUs”) shall fully vest, and (b) your unvested Performance Shares shall vest
to the extent the applicable performance levels are achieved as of the
expiration of the Term of Employment. Upon any termination or expiration of your
employment with Intersil, if requested by Intersil, you shall resign from the
Board.

7. Separation Benefits. Upon termination of your employment with Intersil for
any reason during the Term of Employment, you will receive payment for all
unpaid salary and vacation accrued to the date of your termination of
employment; and your benefits will be continued under Intersil’s then existing
benefit plans and policies for so long as provided under the terms of such plans
and policies and as required by applicable law. Subject to your compliance with
Sections 10 and 11, under certain circumstances, you will also be entitled to
receive severance benefits as set forth below, but you will not be entitled to
any other compensation, award or damages with respect to your employment or
termination (except to the extent you are entitled to benefits under your
Executive Change in Control Severance Benefits Agreement with Intersil dated
May 10, 2002, as amended (the “Severance Benefits Agreement”), in lieu of any
benefits provided below, in the event of a Covered Termination (as defined in
the Severance Benefits Agreement)).

(a) In the event of your Voluntary Termination or Termination for Cause during
the Term of Employment, you will not be entitled to any cash severance benefits,
additional vesting of shares of restricted stock, DSUs, options or other equity
compensation or post-termination death or medical benefits as described in
Section 7(b).

(b) Subject to your compliance with Sections 10 and 11, in the event of your
Involuntary Termination or Termination without Cause during the Term of
Employment, you will be: (i) entitled to continuance of your Base Salary for a
period of two years (less applicable deductions and

 

3



--------------------------------------------------------------------------------

withholdings) payable in accordance with Intersil’s normal payroll practices;
(ii) entitled to the payment of one-half of your full Target Bonus (without
regard to satisfaction of any target performance objectives) with respect to
each of the subsequent four semi-annual bonus payment periods payable at the
same time such bonus is payable to other senior executives of Intersil;
(iii) with respect to stock options and DSUs granted to you by Intersil (A) on
or after 2006 (“Post-2005 Awards”), entitled to acceleration of vesting in an
amount equal to the amount that would have vested over the eighteen (18) month
period commencing on the date of your termination (but in no event shall any
such award of Post-2005 Awards be less than 50% vested upon an Involuntary
Termination or Termination without Cause), with such Post-2005 Awards
exercisable in accordance with the terms of such grants, (B) between the
commencement date of the Prior Agreement and the December 31, 2005 (“Prior
Agreement Awards”), entitled to full acceleration of vesting on all of your
Prior Agreement Awards and you will have twenty-four (24) months from your
termination date (or the remaining term of the applicable award grant if shorter
than 24 months) to exercise such outstanding Prior Agreement Awards; and
(C) upon conversion of options to purchase common stock of Elantec
Semiconductor, Inc. (“Converted Options”) entitled to full acceleration of
vesting on all of your Converted Options and you will have twelve (12) months
from your termination date (or the remaining term of the applicable option grant
if shorter than 12 months) to exercise such outstanding Converted Options;
(iv) to the extent applicable performance levels are achieved, entitled to
vesting of a pro-rated number of unvested Performance Shares (pro-rated based on
the number of days you were employed by Intersil from the Effective Date until
the date of your Involuntary Termination or Termination for Cause (not to exceed
1,095 days) divided by the entire performance period (i.e., 1095 days for a
three-year period)); (v) entitled to continuation of the life insurance coverage
you have on the date of your termination for the remainder of the Term of
Employment, and (vi) eligible to participate, along with your spouse, in the
retiree medical plan maintained by Intersil in which senior executives
participate upon your termination hereunder (the “Retiree Medical Plan”) in
accordance with its terms upon your termination and Intersil will make the full
payment of the premiums for coverage of you and your spouse under the Retiree
Medical Plan; provided, however, that if the Retiree Medical Plan is terminated
with respect to all other employees of Intersil after your termination of
employment hereunder, you shall no longer be provided coverage under the Retiree
Medical Plan; and provided, further, however, that Intersil shall cease paying
your premiums under the Retiree Medical Plan when you become eligible for
Medicare or become covered under another employer’s medical plan. You agree to
immediately notify Intersil if you become eligible for Medicare or covered by
another employer’s medical plan. You will not be reimbursed for the income or
employment taxes payable due to the payment of your premiums due under the
Retiree Medical Plan or your continuation of life insurance coverage.

(c) Subject to your compliance with Sections 10 and 11, in the event of your
Termination for Death or Disability, you (or your beneficiary, as applicable)
will be: (i) entitled to a single lump sum severance payment equal 12 months of
your Base Salary payable within 30 days after the date of your Termination for
Death or Disability; (ii) entitled to a single lump sum payment equal to a
pro-rata portion (based on the number of days you were employed by Intersil
during the calendar year of your Termination for Death or Disability divided by
365) of your Target Bonus for the year of Termination for Death or Disability,
without regard to satisfaction of any target performance objectives, payable
within 30 days following your termination; (iii) with respect to options or DSUs
granted to you by Intersil, (A) granted full acceleration of vesting on all of
your Converted Options, and (B) immediately

 

4



--------------------------------------------------------------------------------

credited with additional vesting service credit for the twelve-month period
commencing on the date of your Termination for Death or Disability with respect
to all Prior Agreement Awards and Post-2005 Awards and (iv) with respect to
Performance Shares, entitled to vesting of a pro-rated number of unvested
Performance Shares to the extent the applicable performance levels are achieved
(prorated based on the number of days you were employed by Intersil from the
Effective Date until the date of your Termination for Death or Disability (not
to exceed 1095 days) divided by the entire performance period (i.e., 1,095 days
for a three-year period)). Following your Termination for Death or Disability,
the exercise period with respect to your Post-2005 Awards, will be equal to the
lesser of twelve months or the remaining term of the applicable stock option.
The exercise period for Prior Agreement Awards and Converted Options shall be
determined under the terms of the applicable awards agreement

(d) If any payments due under this Section 7 or otherwise would subject you to
any penalty tax imposed under Section 409A of the Code if such payments were
made as required above, then the payments that cause the imposition of such
penalty tax shall be payable in one lump sum on the first day which is at least
six months after the date of your separation of service as set forth in
Section 409A of the Code and the regulations and other official guidance
thereunder.

(e) If all or any portion of the amounts payable or benefits provided to you
under this Employment Agreement or otherwise are “excess parachute payments” and
are subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and if the net after-tax amount (taking into account all applicable taxes
payable by you, including without limitation any Excise Tax) that you would
receive with respect to such payments or benefits does not exceed the net
after-tax amount you would receive if the amount of such payments and benefits
were reduced to the maximum amount which could otherwise be payable to you
without the imposition of the Excise Tax, then, only the extent necessary to
eliminate the imposition of the Excise Tax, such payments and benefits shall be
reduced, in the order and of the type mutually agreed to by you and Intersil.
The calculations required under this Section 7(e) shall be prepared by Intersil
and reviewed for accuracy by you and Intersil’s regular certified public
accountants.

(f) Subject to Section 7(e), no payments due you hereunder shall be subject to
mitigation or offset.

8. Employee Agreement and Release Prior to Receipt of Benefits. Upon the
occurrence of a termination under Section 7(b) or 7(c) of this Agreement
(“Covered Termination”), and prior to the receipt of any benefits under this
Agreement on account of the occurrence of a Covered Termination, you will, as of
the date of a Covered Termination, execute an employee agreement and release in
the form attached hereto as Exhibit A. Such employee agreement and release shall
specifically relate to all of your rights and claims in existence at the time of
such execution and shall confirm your obligations under any proprietary
information agreement with Intersil or its predecessors or their affiliates,
including, but not limited to Elantec Semiconductor, Inc. (“Elantec”) It is
understood such employee release and agreement shall comply with applicable law.
In the event you do not execute such release and agreement within the period
required by applicable law, or if you revoke such employee agreement and release
within the period permitted by applicable law, no benefits shall be payable
under this Agreement.

 

5



--------------------------------------------------------------------------------

9. Indemnification Agreement. Effective on the commencement date of the Prior
Agreement, Intersil assumed and agreed to be bound by the terms and conditions
of the Indemnification Agreement you entered into with Elantec.

10. Proprietary Information Agreements. Effective on the commencement date of
the Prior Agreement, you acknowledge and agree that your Agreement Regarding
Proprietary Information and Inventions you entered into with Elantec shall inure
to the benefit of Intersil, and shall be fully enforceable by, and apply in all
respects with respect to, Intersil. You also confirm your obligations under the
“Employee Agreement” with Intersil dated May 31, 2002, which includes certain
inventions, intellectual property and confidentiality covenants.

11. Non-compete/Non-solicitation.

(a) During your Term of Employment and for two years thereafter and as a
condition of Intersil’s obligation to pay you any amounts or benefits under
Section 7, you will not engage in any activity which is directly competitive
with the business of Intersil or its subsidiaries and you will not, on behalf of
yourself or any third party, solicit or attempt to induce any employee of
Intersil or its subsidiaries to terminate his or her employment with Intersil or
its subsidiaries. The non-compete covenant in the preceding sentence shall apply
in the geographic areas of: (i) the counties of Santa Clara, San Mateo, San
Diego, Orange and San Francisco counties of California; (ii) California;
(iii) the United States of America; and (iv) the world.

(b) If the provisions of this Section 11 should ever be adjudicated to exceed
any maximum time, geographic, service or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum limitations permitted by applicable
law. You acknowledge that the provisions of this Section 11 are, in view of the
nature of the business of Intersil and its subsidiaries, reasonable and
necessary to protect the legitimate interests of Intersil and its subsidiaries
and that any violation of this Section 11 may result in irreparable injury to
Intersil or its subsidiaries entitling Intersil to temporary or permanent
injunctive relief, without the necessity of proving actual damages, which rights
shall be cumulative with and in addition to any other rights or remedies to
which Intersil may be entitled hereunder or at law or in equity.

12. Arbitration. The parties agree that any dispute regarding the interpretation
or enforcement of this Employment Agreement shall be decided by confidential,
final and binding arbitration conducted by Judicial Arbitration and Mediation
Services (“JAMS”) under the then existing JAMS rules rather than by litigation
in court, trial by jury, administrative proceeding or in any other forum.

13. Miscellaneous.

(a) Authority to Enter into Agreement. Intersil represents that it is has duly
authorized the execution and delivery of this Employment Agreement on behalf of
Intersil.

(b) Absence of Conflicts; Termination of Prior Agreement. You represent that
upon the Effective Date, your performance of your duties under this Employment
Agreement will not breach any other agreement as to which you are a party. You
confirm that upon the commencement date of the Prior Agreement, your employment
agreement with Elantec dated July 12, 2000 and your Executive Change

 

6



--------------------------------------------------------------------------------

in Control Severance Benefits Agreement with Elantec dated February 13, 2001, as
amended, terminated and were of no further force or effect without any
liabilities of the parties thereto or Intersil or its affiliates.

(c) Attorneys’ Fees. If a legal action or other proceeding is brought for
enforcement of this Employment Agreement because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Employment Agreement, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs incurred, both before and after
judgment, in addition to any other relief to which they may be entitled.

(d) Taxes. Intersil may withhold from any amounts payable under this Agreement
such federal, state or local income taxes to the extent the same required to be
withheld pursuant to any applicable law or regulation. You acknowledge that you
are responsible for the payment of any income taxes due to payments hereunder or
otherwise from Intersil.

(e) Successors. This Employment Agreement is binding on and may be enforced by
Intersil and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to Intersil or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of Intersil’s
obligations under this Employment Agreement.

(f) Notices. Notices under this Employment Agreement must be in writing and will
be deemed to have been given when personally delivered or two days after mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid. Mailed notices to you will be addressed to you at the home address
which you have most recently communicated to Intersil in writing. Notices to
Intersil will be addressed to its General Counsel at Intersil’s corporate
headquarters.

(g) Waiver. No provision of this Employment Agreement will be modified or waived
except in writing signed by you and an officer of Intersil duly authorized by
the Board. No waiver by either party of any breach of this Employment Agreement
by the other party will be considered a waiver of any other breach of this
Employment Agreement.

(h) Entire Agreement. This Employment Agreement, including such other agreements
expressly referred to herein and including the applicable stock option plans,
option agreements and related documents with respect to your equity grants, and
your Severance Benefits Agreement, as amended, represent the entire agreement
between us concerning the subject matter of your employment by Intersil, and
expressly supersede all other promises or understandings, oral or written,
including without limitation the Prior Agreement.

(i) Governing Law. This Employment Agreement will be governed by the laws of the
State of California without reference to conflict of laws provisions.

(j) Severability. If any portion of this Employment Agreement shall be
determined to be unenforceable, the remaining provisions of this Employment
Agreement shall remain in force.

 

7



--------------------------------------------------------------------------------

Rich, we very much look forward to your continuing with Intersil performing the
duties described in this Agreement. Please indicate your acceptance of the terms
of this Employment Agreement by signing in the place indicated below.

 

Sincerely,

INTERSIL CORPORATION By:  

/s/ Thomas C. Tokos

Name:   Thomas C. Tokos Title:   Vice President, General Counsel & Secretary

 

Acknowledged and Agreed:

/s/ Richard M. Beyer

Richard M. Beyer

 

8



--------------------------------------------------------------------------------

Exhibit A

Intersil Corporation

Employee Agreement and Release

I understand and agree completely to the terms set forth in the foregoing
agreement.

I hereby confirm my obligations under the Agreement Regarding Proprietary
Information and Inventions (which I executed in favor of Elantec Semiconductor,
Inc. and which shall inure to the benefit of the Company and be fully
enforceable by, and apply in all respects with respect to, the Company).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected this
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
Effective Date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment, including
but not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal American with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify you
pursuant to the Company’s Indemnification Agreement and to provide you with
continued coverage under the Company’s directors and officers liability
insurance policy to the same extent that it has provided such coverage to
previously departed officers and directors of the Company.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the

 

9



--------------------------------------------------------------------------------

preceding paragraph hereof is in addition to anything of value which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my waiver and release do not apply
to any rights or claims that may arise after the Effective Date of this
Agreement; (b) I have the right to consult with an attorney prior to executing
this Agreement; (c) I have twenty-one (21) days to consider this Agreement
(although I may choose to voluntarily execute this Agreement earlier); (d) I
have seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (e) this Agreement shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
after this Agreement is executed by me, provided that the Company has also
executed this Agreement by that date.

 

RICHARD M. BEYER     INTERSIL CORPORATION

/s/ Richard M. Beyer

    By:  

/s/ Thomas C. Tokos

Dated: January 1, 2006     Title:   Vice President, General Counsel and
Secretary     Dated:   January 1, 2006

 

10